Exhibit 10.1

TENTH AMENDMENT TO

BJ SERVICES COMPANY 1995 INCENTIVE PLAN

WHEREAS, BJ Services Company (the “Company”) has heretofore adopted the
BJ Services Company 1995 Incentive Plan (the “Plan”); and

WHEREAS, at all times since January 1, 2005, the Company has operated and
administered the Plan in good faith compliance with the requirements of section
409A of the Internal Revenue Code of 1986, as amended (the “Code”); and

WHEREAS, the Company desires to amend the Plan to comply with section 409A of
the Code;

NOW, THEREFORE, the Plan shall be amended as follows, effective as of
December 5, 2008:

1. The following shall be added to the last sentence of Section 4 of Article II
of the Plan:

“; provided, however, that no such action may be taken to the extent it would
cause an option to violate the requirements of Section 409A of the Code.”

2. Clause (C)(2) of Paragraph 5(g)(i) of Article IV of the Plan shall be
deleted, and the following shall be substituted therefor:

“(2) such New Option (to the extent it was converted from a Prior Option that
was vested and exercisable on December 31, 2004 and that has not been
‘materially modified,’ within the meaning of section 409A of the Code, following
October 3, 2004) may be surrendered to the Acquiring Entity during the 90-day
period following the occurrence of the Change of Control in return for a payment
in cash or in shares of New Stock or a combination of cash and shares of New
Stock as determined by the Acquiring Entity, equal in value to the excess of
(I) the higher of (a) the per share value of the consideration received by
stockholders of the Company upon the occurrence of the Change of Control (valued
for such purpose as of the date of the Change of Control) or (b) the highest per
share price for Common Stock of the Company during the period commencing with
the public announcement of the proposed Change of Control transaction and ending
upon the occurrence of the Change of Control over (II) the per share exercise
price of the Common Stock of the Company under the Prior Option, multiplied by
the number of shares of Common Stock of the Company subject to the Prior
Option.”

3. The following sentence shall be added to the end of Article IX of the Plan:

“In no event shall any Gross-up Amount paid pursuant to this Article IX of the
Plan be paid later than the end of the participant’s taxable year next following
the participant’s taxable year in which the participant remits the related
taxes.”



--------------------------------------------------------------------------------

4. Clause (iii)(B) of Paragraph (a) of Article X of the Plan shall be deleted,
and the following shall be substituted therefor:

“(B) such New Option (to the extent it was converted from a Prior Option that
was vested and exercisable on December 31, 2004 and that has not been
‘materially modified,’ within the meaning of section 409A of the Code, following
October 3, 2004) may be surrendered to the Acquiring Entity during the 90-day
period following the occurrence of the Change of Control in return for a payment
in cash or shares of New Stock or a combination of cash and shares of New Stock
as determined by the Acquiring Entity, equal in value to the excess of (I) a the
higher of (1) the per share value of the consideration received by shareholders
of the Company upon the occurrence of the Change of Control (valued for such
purpose as of the date of the Change of Control) or (2) the highest per share
price for Common Stock of the Company during the period commencing with the
public announcement of the proposed Change of Control transaction and ending
upon the occurrence of the Change of Control over (II) the per share exercise
price of the Common Stock of the Company under the Prior Option, multiplied by
the number of shares of Common Stock of the Company subject to the Prior
Option.”

5. As amended hereby, the Plan is specifically ratified and reaffirmed.